Citation Nr: 1116271	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  06-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1971 to January 1973, including service in the Republic of Vietnam from October 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In August 2008 and October 2009, this case was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2008, the RO issued a Formal Finding of lack of information required to corroborate the Veteran's claimed stressors.  Subsequent to the RO's Formal Finding and the Board's October 2009 remand, the regulations concerning PTSD were amended.  Effective July 13, 2010, if a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  

Here, there is conflicting evidence as to whether the Veteran has PTSD, as well as whether he has another psychiatric disability that is related to or had its onset in service.  He has been diagnosed as having PTSD by a private psychologist, but the record does not indicate that he has been diagnosed as having PTSD by a VA psychiatrist or psychologist.  In this regard, it appears that the Veteran has received some treatment at the Knoxville, Tennessee, Vet Center, which is a VA facility.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  In addition, the Veteran has been diagnosed with psychiatric disabilities other than PTSD and it is unclear whether those conditions may be related to service.  As such, the Board finds that this case must, unfortunately, again be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent private and VA records of the Veteran's post-service treatment for psychiatric disability, to specifically include any records of his care at the Knoxville, Tennessee, Vet Center.  

2.  After associating any pertinent, outstanding records with the claims folder afford the Veteran a VA psychiatric examination.  The claims folder should be made available and reviewed by the examiner, and all appropriate tests should be conducted.  The examiner must diagnose all psychiatric disabilities found to be present.  The examiner must rule in or exclude a diagnosis of PTSD and state whether it is at least as likely as not that any psychiatric disability found to be present is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's competent report of having psychiatric symptoms since service, as well as the records and reports of Dr. Thomas I. Anderson and the findings and conclusions set forth in records from the Knoxville, Tennessee, Vet Center.  All findings and conclusions should be set forth in a legible report.

3.  Then readjudicate the Veteran's claim.  If the Veteran's claim remains denied, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

